Citation Nr: 1754327	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for a migraine headache disorder, to include as secondary to service-connected adjustment disorder with depressed mood.  

3. Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected amputation of the right 5th digit at the proximal interphalangeal (PIP) joint.

4. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood.   


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 (sleep apnea and adjustment disorder with depressed mood) and June 2011 (migraine headache disorder and right ankle) by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

The Board remanded the case in September 2015 for additional development and it now returns for further appellate review.

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his currently diagnosed sleep apnea had its onset during his active duty service. 

2. At no time during the pendency of the claim does the Veteran have a current diagnosis for a migraine headache disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim.

3. For the entire appeal period, the Veteran's adjustment disorder with depressed mood is manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met. 38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a migraine headache disorder  have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for an initial rating of 50 percent, but no higher, for adjustment disorder with depressed mood have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes (DC) 9440-9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea (see February 2017 VA examination) had its onset during, or is otherwise related to, his military service, to include exposure to asbestos. In this regard, the Board notes that his service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to sleep apnea. However, he alleges that his sleep apnea started in service as other service members complained of his snoring and gasping for air during his military service. See July 2015 Hearing Transcript. He further indicated that his symptoms have continued since his military service. Upon review of the evidence, the Board finds that service connection for sleep apnea is warranted. 

In this regard, the Veteran's post-service treatment records indicate that he complained of sleep problems and, in February 2010, a sleep study revealed a diagnosis of sleep apnea. Pursuant to the September 2015 remand, the Veteran was afforded a VA examination in connection with his claim in February 2017. At such time, the examiner noted that the Veteran had a diagnosis of sleep apnea since February 2010 and opined that such disorder at least as likely as not incurred in service. In support thereof, the examiner reasoned that a September 2009 treatment record noted that the Veteran slept for about 2-3 hours per night and that he snored. Such treatment record also noted that his wife noticed he stopped breathing. The examiner also noted that the Veteran was diagnosed with sleep apnea within a year of discharge. Thus, the examiner concluded that the Veteran's sleep apnea was at least as likely as not related to his military service.

The Board finds that the February 2017 opinion is highly probative regarding a connection between the Veteran's sleep apnea and his military service. In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea had its onset during the Veteran's military service.  Consequently, service connection for sleep apnea is warranted.

Migraine Headache Disorder

The Veteran contends that he has a migraine headache disorder that had its onset during his military service. Alternatively, he asserts that his headaches are secondary to his service-connected adjustment disorder with depressed mood, to include medications taken for such disorder.  However, the Board finds that service connection for a migraine headache disorder is not warranted as the Veteran does not have a current diagnosis of such disorder at any time pertinent to his claim. 

In this regard, the Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to a migraine headache disorder. Such records also reveal that in September 2005, November 2005, and December 2008, the Veteran reported that he never had or then had frequent or severe headaches and, in April 2007, he reported no migraine headaches. 

The Veteran's post-service treatment records reveal that, in September 2009, the Veteran complained of headaches. However, VA treatment records dated in March 2010, September 2010, and March 2011 show that he reported no headaches. Furthermore, at the July 2015 Board hearing, the Veteran stated that he did not know if his treating providers had diagnosed his headaches as migraines. Moreover, a subsequent July 2015 VA treatment record noted that the Veteran complained of throbbing headaches occurring three times per week. 

Pursuant to the September 2015 remand, the Veteran was afforded a VA examination in February 2017. At such time, the examiner found that, while the Veteran complained of headache pain, he did not have or ever had a diagnosed headache condition.  

Based upon the foregoing evidence, the Board finds that service connection for a migraine headache disorder is not warranted as the Veteran does not have a current disability during the pendency of his claim. Furthermore, the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra.  

Additionally, the Board notes that the Veteran is competent to report headache pain, which is within the realm of his personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, he is not competent to relate such symptomatology to a diagnosed migraine headache disorder. Specifically, a diagnosis of such a disorder, to include the etiology of the underlying pathology causing current symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a migraine headache disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). An opinion as to the etiology of the Veteran's complaints is equally complex. The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters. Accordingly, he is not competent to diagnose a current migraine headache disorder, or offer an opinion as the etiology of his headache complaints, and his opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, the record is absent any lay or medical evidence of a migraine headache disorder, other than pain, during the pendency of the appeal. Pain alone is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a migraine headache disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




III. Initial Rating Claim

Service connection for adjustment disorder with depressed mood was established by a March 2010 rating decision with an initial rating of 30 percent effective September 8, 2009. The Veteran contends that he is entitled to a higher initial rating because he believes that his symptomatology is more severe than as reflected by the currently assigned rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected adjustment disorder with depressed mood is evaluated under the criteria of DCs 9440-9434, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 
38 C.F.R. § 4.126(a).  

In Bankhead  v. Shulkin, 29 Vet. App. 10 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in March 2012 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his adjustment disorder with depressed mood. A GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After a review of the record, the Board finds that the Veteran's adjustment disorder with depressed mood results in, at most, occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating.

In this regard, a September 2009 VA treatment record indicated that the Veteran complained of significant depression for the past two years and was having marital difficulties. He also admitted to having suicidal thoughts almost daily and felt he was a danger to himself, but denied having a plan to kill himself. Such treatment record also noted that the Veteran felt unhappy or depressed, had anxiety, suicidal ideation, and nightmares or flashbacks. The clinician noted that the Veteran's judgment and insight were within normal limits and he was alert and oriented. The clinician also referred the Veteran to mental health for an urgent evaluation due to suicidal ideation. During the evaluation, the Veteran denied having current suicidal ideation, but that he was depressed with situational stressors and poor coping skills. He verbally requested counseling to help with his depression and stated that he wanted to give up because of daily pain and gaining weight. The Veteran reported insomnia, communication difficulties with his wife, and mood swings. He also reported angry episodes that were non-physical. He also stated that he was worried about his job since he had to work standing most of the time and was currently working as at a local nursing home, but that he was interested in vocational training. 

In a subsequent September 2009 psychology note, the Veteran reported feeling withdrawn after work and not wanting to socialize. He also stated that he had angry feelings regarding his physical limitations and gaining weight. The Veteran denied having suicidal and homicidal ideations, but expressed some marital discord. The counselor noted that they discussed how the Veteran could have self-control and manage anger and symptoms of depression, and that the Veteran understood the concepts. Another September 2009 VA treatment record noted the Veteran's reports of difficulties sleeping, anger, depressed mood, and irritability. He also reported that he was having marital instability, but was optimistic he could save his marriage. Upon mental status evaluation, the Veteran appeared mildly distressed/casually groomed; had a guarded yet cooperative attitude; a slow and soft tone speech with latency in response; depressed mood with a congruent/constricted affect; organized/logical/goal directed thought process; appropriate thought content; no perceptions, delusions, or homicidal ideation, but occasional suicidal thoughts with no plan or intent; and his memory and concentration were intact. 

In November 2009, the Veteran underwent a VA examination in connection with his claim. At such time, he reported that he had isolated himself from friends and had no history of violence or suicide attempts. He also reported feeling down and discouraged due to pain from his toe surgery; denied anhedonia, but was avoidant of others; got frustrated due to not being able to do what he wanted physically; and mood swings. He further reported his depressive symptoms occurred daily and were mild in severity. The examiner noted that the Veteran was clean and casually dressed; had spontaneous speech; was cooperative with a constricted affect; his attention was intact; he was oriented to person, time, and place; no delusions, hallucinations, panic attacks, inappropriate behavior, obsessive/ritualistic behavior, or suicidal and homicidal thoughts. The examiner also noted that the extent of the Veteran's impulse control was good and he had no episodes of violence. 

The examiner further noted that the Veteran had the ability to maintain minimum personal hygiene and that there were no problems with activities of daily living. The Veteran also had normal remote memory, but mildly impaired recent memory. The examiner determined that the Veteran had mental disorder signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. In this regard, the examiner noted that the Veteran's social avoidance may have been due to multiple factors, including maladaptive coping, depressive symptoms, and pain management ability, and that there was no evidence of functional impairment occupationally based on depression alone. The examiner also assigned a GAF score of 70.

A June 2010 private treatment record noted that the Veteran was friendly, fully communicative, and casually groomed during the session. He reported that both he and his wife filed restraining orders, which meant that he could only visit his son under supervision, and that he recently lost his job and suspected that it was his wife's fault, but that he expected to gain reemployment shortly. The clinician noted that the Veteran showed no signs of anxiety and exhibited signs of irritability and low frustration tolerance. Suicidal ideas were convincingly denied and there were no signs of psychotic symptoms. The clinician also noted that the Veteran's speech was poorly articulated with normal volume, but that he had a curious speech impediment. He was also attentive and focused. A GAF score of 60 was assigned. 

In July 2010, the same clinician noted that that the Veteran lost his job due to being unable to focus, and that he was having mood swings and did not feel like getting out of the bed. The Veteran was also getting irritated at work and was currently looking for a job in a collection agency. Upon mental status, the Veteran had moderate psychomotor slowing; moderately monotonous and slowed speech; blunted mood and affect; linear thought process; no suicidal and homicidal ideation; no psychosis; moderate cognitive distortions; fair insight and judgment; and the cognitive exam was moderately impaired by depression. A GAF score of 60 was assigned.

In a January 2011 VA treatment record, the Veteran reported that he made a suicidal attempt, but would not elaborate. In this regard, the clinician noted that the Veteran would not talk about his past suicidal ideation because he worried he would be hospitalized. However, the clinician noted that the Veteran's behavior was not congruent with suicide risk or severe hopelessness. The Veteran also reported that he had ongoing depression with symptoms, including hyperphagia, insomnia, social isolation, hopelessness, suicide ideas and "shut[ing] down." He also reported that he was doing well in school and that his marriage was unstable the prior year, but was now stable. He further reported no psychosis or anxiety, and indicated that his depression did not occur daily, and some days he felt well and was more energetic and outgoing. Upon mental status examination, the Veteran had an appropriate appearance; normal psychomotor activity; was somewhat guarded and not fully opened; cognitive functions were within normal limits; normal speech; no delusions or hallucinations; denied current suicide ideas; depressed mood; and a sad affect. A GAF score of 62 was assigned. 

A February 2011 VA treatment record noted the Veteran's reports of no improvement with change in medication dosage, but he did not seem to be taking the medicine as prescribed. The Veteran also had trouble with insomnia, an unstable marriage, some trouble with school, and no psychosis or anxiety. The clinician noted that the Veteran had good hygiene; normal speech; coherent and logical thought process; no delusions or hallucinations; and no suicidal and homicidal ideations. The Veteran's mood was depressed with a blunted affect. In an August 2011 VA treatment record, the Veteran reported that he felt well most of the time, had a falling out with his mother, was hit by a car, and had to switch churches. The Veteran also reported that he slept well, worked full-time on base and it was going well, was attending night school with an expected graduation at the end of the year, and his family situation was stable. Upon mental status examination, the Veteran had an appropriate appearance; good hygiene; fairly normal psychomotor activity; cognitive function within normal limits; normal speech; coherent and logical thought process; no delusions or hallucinations; no suicidal and homicidal ideations; and a depressed mood with a blunted affect. An assessment of improved depression was noted. 

Thereafter, during the July 2015 Board hearing, the Veteran testified that he was experiencing depression a lot due to the estrangement from his son and was now divorced. He also stated that he was not violent towards his ex-wife, but she was scared of him because of his mood swings. However, he indicated that he was currently engaged. The Veteran also testified that he had a lot of anxiety and panic attacks, but described them as keeping his doors locked, being afraid to go out, and sitting in his car with it on. The Veteran stated that he moved back to Ohio to force himself to get out of his isolating behavior as he had family there. He further testified that he lost a lot of friendships, it was hard to concentrate at school, and had been out of work, but got a degree in information technology (IT) and will be seeking work in Ohio. In this regard, he stated his concentration and mood swings had affected his ability to work. 

A subsequent July 2015 VA treatment record noted that the Veteran was alert and oriented to all spheres. He was cooperative and appeared to be of average intelligence with fair judgment and insight. He displayed appropriate eye contact, grooming, and affect. His receptive and expressive speech was adequate. There was no evidence of any memory impairment. He neither reported nor demonstrated any thought disorder or psychotic features. The Veteran also reported depression symptoms, including social and emotional withdrawal, variable appetite and sleep, feeling worthless, and memory and concentration disturbances. When feeling down, he stated he may call his sister. He indicated he can rely on his parents and siblings for support. The Veteran further denied violence and no hallucinations or delusions. 

In an August 2015 VA treatment record, the Veteran stated that he experienced nightmares, intrusive thoughts, flashbacks, and hypervigilance, and had an exaggerated startle response. He further indicated that he had a low mood that could last from 2 or 3 days to a week, but he also had times where he was talkative and very social. Upon mental status examination, the clinician noted that the Veteran had frequent suicidal ideation, but he rejected such thoughts by thinking of his son, and had no intent or plan. A GAF score of 55 was assigned. An October 2015 VA treatment record revealed that the Veteran stated that he had no motivation to do much and reported having no friends and "doesn't do anything for fun." He denied any symptoms of mania or significant anxiety, and reported no obsessive thoughts or problems. The Veteran also denied any current suicidal ideation and homicidal ideations, and no psychosis was noted.

A February 2016 VA treatment record revealed that the Veteran had recently terminated his parental rights and the last time he saw his son was the prior year. He also stated that he cared for his sister's son and would visit him at school. Regarding employment, the Veteran reported that he had a Bachelor's degree in computer science and was currently working full-time in IT for about a year. He also stated that he had lost jobs before due to anger, but not in years. He was also arrested in the past for violating a restraining order over his ex-wife. The clinician noted that the Veteran endorsed little interest in activities; felt down and depressed that had been present off and on for years; felt irritated most days and could overreact, but also got angry when people acted morally wrong; and did not endorse anxiety or worries. The Veteran also used to experience panic attacks before he terminated his rights to his child. He avoided loud people and chaotic environments. He also reported that he had "destroyed relationships" due to getting angry with people, but, when he starts feeling angry, he would now try to remove himself and isolate until it passes. He did not describe anger lasting more than a day or a day and a half, and no homicidal ideation was reported. The Veteran also identified getting angry and wanting to hurt people emotionally when he was angry as a problem he wanted to fix. 

In a March 2016 VA treatment record, the Veteran indicated that he wanted to work on reducing similarities he had noticed between him and his mother, such as "trying to hurt people emotionally." He also described instances where he had revealed secrets when angry in an attempt to "destroy people's lives." He had felt justified doing this in the past, but when seeing his mother do it, he realized he did not want to act like that. A June 2016 VA treatment record revealed that the Veteran was still interested in working on his anger. He described a situation where he was happy he acted in anger, but was unhappy it negatively affected another person, whom he apologized to. In a subsequent June 2016 VA treatment record, the Veteran reported an instance of anger where he got angry at his cousin and felt justified driving off while she was getting the baby seat out the car, which led to him dragging the empty baby seat down the street and damaging it. The clinician noted that they will continue to work on the Veteran's insight and motivation related to anger.

A July 2016 VA treatment record revealed that the Veteran got into a fight with family members and was defending himself due to money he suspected they stole from him. The Veteran also reported that he did not need social support, got anxious at times, and had been in isolation lately. In a September 2016 VA treatment record, the Veteran reported that he had problems with emotion regulation and relationships, and was having problems with his mother and sister for different reasons. The clinician noted that the Veteran expressed possible passive homicidal ideation in that he wished his mother was dead, but denied specific intent or plan. However, the Veteran clarified that he did not wish she was dead, only that she knew the emotional pain he was experiencing and that he wishes he could have a relationship with her. 

The mental status examinations during 2015-2016 also show that the Veteran was alert and oriented to time, place, person, and situation; had an appropriate appearance; normal speech; coherent and logical thoughts; with stable, euthymic, or angry moods; adequate or fair insight and judgment; and no hallucinations or delusions. 

Pursuant to the September 2015 remand, the Veteran was afforded another VA examination in February 2017. At such time, the examiner found that no diagnosis could be offered at the time due to invalid psychological testing that was a result of over reporting psychological symptoms. In this regard, the examiner explained that the fact that no diagnosis was offered should not be used as an indication that the Veteran did not or does not have a psychological diagnosis, but rather it was not possible to determine the presence or absence of any diagnosis or the severity of any symptoms or level of functioning without resorting to speculation. Specifically, the examiner noted that the Veteran's reports of his background information and current symptoms appeared to be inconsistent with prior treatment records. She also explained there were a number of potential reasons for such over-reporting of symptomatology to include it being a "cry for help," it may be a phenomenological style to over report and to be traumatized and that such pattern was frequently seen in dependent and histrionic personality disorders and depressive mood disorders, or the individual was trying to look worse than they are for some secondary reason.
Thus, she concluded that it was impossible to determine the reason behind this pattern of responding in this case without resorting to speculation.

Nonetheless, based on the foregoing evidence, the Board finds that the Veteran is entitled to an initial rating of 50 percent, but no higher, for his service-connected adjustment disorder with depressed mood as such disorder has been manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, including depression, anxiety, nightmares, avoidance behavior, irritability, anger, suicidal ideation without intent or plan; sleep difficulty, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty with memory and concentration, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board acknowledges that the Veteran has had problems with anger and irritability, and has reported suicidal ideation during the appeal period; however, the Board finds that the presence of such symptoms in and of themselves is not indicative of a higher rating as they have not resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Furthermore, the objective evidence of record does not demonstrate the presence of additional symptoms such as: obsessional rituals which interferes with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self-others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss of names of close relatives, own occupation, or own name. Moreover, throughout the appeal period, the Veteran had been assigned GAF scores that indicate he had moderate or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and with some meaningful interpersonal relationships.

With regard to the Veteran's social and occupational impairment, the Board notes that he was employed during most of the appeal period, albeit such was problematic due to his symptomatology. Furthermore, while the Veteran got divorced during the appeal period, he stated that he was newly engaged at the July 2015 Board hearing. The Veteran also reported that he moved to Ohio to be closer to his family and, in the February 2016 treatment record, indicated that he had strong supportive friends that lived in various states. 

Therefore, given the frequency, severity, and duration of the Veteran's symptoms, the Board finds that his adjustment disorder with depressed mood has been productive of no more than occupational and social impairment with reduced reliability and productivity for the entire appeal period. Accordingly, a 50 percent rating, but no higher, is warranted for the Veteran's adjustment disorder with depressed mood. The Board has resolved all reasonable doubt in the Veteran's favor in reaching such determination.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that no staged ratings are warranted as the Veteran's disability has been consistent throughout the appeal period. See Fenderson, supra.  Additionally, neither the Veteran nor his representative has raised any other issues nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). In this regard, the record does not show that the Veteran's service-connected disabilities render him unemployable. Specifically, while the July 2010 private clinician noted that the Veteran had lost his job due to being unable to focus, at the February 2017 VA examination, the Veteran reported that he worked in an IT job thereafter from 2010 to 2014, while he was attending school. At such examination, the Veteran also reported that he lost subsequent jobs due to his mood swings and physical limitations, but that he was still looking for employment; particularly, a job where he could work from home. Furthermore, there is no opinion of record that indicates that the Veteran's service-connected disabilities render him unemployable. As such, the Board finds that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised in connection with the appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for sleep apnea is granted. 

Service connection for a migraine headache disorder, to include as secondary to service-connected adjustment disorder with depressed mood, is denied. 

For the entire appeal period, an initial rating of 50 percent, but no higher, for adjustment disorder with depressed mood is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the September 2015 remand, the Veteran underwent a VA examination in February 2017 to determine the nature and etiology of his claimed right ankle disorder. However, the Board finds that another remand is necessary to obtain an addendum opinion. In this regard, the examiner opined that the Veteran's right ankle strain was less likely than not caused by or aggravated by his service-connected amputation of the right 5th digit at the PIP joint, to include any altered gait. However, the only rationale the examiner provided was that a review of the record did not document evidence of a diagnosis or periodic treatment of the claimed disorder resulting from or aggravated by the right little toe condition status post amputation or altered gait. Furthermore, the examiner did not provide an opinion as to whether the Veteran's right ankle disorder was directly related to his military service, to include his in-service toe injury. Thus, an addendum opinion is needed to determine whether the Veteran's right ankle disorder, diagnosed as right ankle strain, is directly related to his military service, to include his in-service toe injury, and/or is secondary to his service-connected amputation of the right 5th digit at the PIP joint.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the February 2017 right ankle examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the February 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the entire record, the examiner should provide an opinion on the following:

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle disorder, diagnosed as right ankle strain, had its onset during service or is otherwise etiologically related to service, to include his in-service toe injury?

(B) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle disorder, diagnosed as right ankle strain, is caused by or aggravated by his service-connected amputation of the right 5th digit at the PIP joint, to include any altered gait caused by such disorder? For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any right ankle disorder or complaints thereof.

A complete rationale should be provided for all opinions offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


